Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 Status of Claims
Claims 1, 9, and 17 are amended. 
Claims 2-8, 10-16, and 18-20 are original claims.
	Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments on pages 10-14, filed on 3/11/22, have been fully considered but they are not persuasive. Applicant notes, on page 10, that claims 1, 9, and 17 have been amended, and claims 1-20 are pending and have been rejected. 
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 10, that claims 1, 4, 5, 9, 12, 13, 17, and 20 were rejected under 35 U.S.C. § 103, as being unpatentable over George et al. (US Patent Application Pub. No. 2019/0034963, hereinafter "George") in view of Silberman et al. (US Patent No. 10,402,723, hereinafter "Silberman") and in view of Zhou et al. (US Patent Application Pub. No. 2016/0132892, hereinafter "Zhou"); claims 2, 3, 6, 10, 11, 14, 18, and 19 were rejected under 35 U.S.C. § 103, as being unpatentable over George in view of Silberman, in view of Zhou, and in further view of Liu (US Patent Application Pub. No. 2019/0325081, hereinafter "Liu"); and claims 7, 8, 15, and 16 were rejected under 35 U.S.C. § 103,as being unpatentable over George in view of Silberman, in view of Zhou, and in further view of Wu et al. (US Patent Application Pub. No. 2019/0164082, hereinafter "Wu").
Applicant argues, on pages 11-13, that cited prior art does not teach or suggest the limitations of the claims as amended. Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims. However, in order to advance compact prosecution, the Examiner provides the discussion below.
Regarding Applicant’s arguments as related to George not disclosing a training a machine learning model using the specific input as claimed, George lacking the training of multiple machine learning models, the training of one dependent on the output of another, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). The claims were not rejected as being anticipated by George under 35 USC 102, but were rejected as being obvious in view of the combination of George, Silberman, and Zhou.
George discloses a journey mapping system which generates a model using a machine learning (see George at least at 0064). Using the training data, the journey mapping system generates algorithms and/or trains a machine learning model (see George at least at 0064). The journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (see George at least at 0016, 0040). The journey mapping system generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (see George at least at 0064, Fig. 4). Over time, the journey mapping system refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (see George at least at 0064). 
George teaches or suggests the limitations with respect to training a first model, wherein the model outputs a customer sentiment score for interactions, and discloses refining the model and algorithms over time. George does not appear to explicitly recite training a second model.
	However, Silberman discloses training a second model based on the output of a first model (see Silberman at least at c8 8-20; see also c2 6-31,claim 1, claim 14, claim 22) in the context of a customer-relationship management (CRM) system (see col. 6 lines 10-23).
	Applicant’s arguments are fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations comprise: 
wherein training the second model uses: 
text of a given interaction and metadata associated with the given interaction, 
processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, 
and an initial estimated customer satisfaction score for an immediately preceding interaction, the score produced by the first model, 
the training such that the second model predicts a refined estimated customer satisfaction score for the given interaction

	The claim is unclear in that it is unclear if the portions in bold, above (“an initial estimated customer satisfaction score,” and, “an immediately preceding interaction”) are intended to introduce new elements or reference previously recited elements of, “an initial estimated customer satisfaction score,” and, “an immediately preceding interaction.” In order to expedite compact prosecution, the Examiner interprets the limitations as referencing the previously recited elements.
	Regarding claims 9 and 17, the limitations of claims 9 and 17 comprise substantially similar limitations. The discussion above applies here, as well.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-8 are rejected due to their dependency from claim 1. Claims 10-16 are rejected due to their dependency from claim 9. Claims 18-20 are rejected due to their dependency from claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, and further in view of Zhou, U.S. Patent Application Publication 20160132892.
	Claims 1, 9, and 17 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. 
	Regarding claims 1, 9, and 17:
	George — which is directed to dynamic sentiment-based mapping of user journeys — discloses:
	(claim 1) A method of calculating a score for a chain of interactions in a call center, performed on a computer having a processor, memory, and one or more code sets stored in the memory and executed by the processor, the method comprising: 
	(claim 9) A system of calculating a score for a chain of interactions in a call center, comprising: a computer having a processor and memory, and one or more code sets stored in the memory and executed by the processor, which configure the processor to:
	(claim 17) A method of calculating a score for a chain of interactions in a call center, performed on a computer having a processor, memory, and one or more code sets stored in the memory and executed by the processor, the method comprising:
	[the journey mapping system identifies and analyzes attributes (e.g., behavioral and descriptive data signals) of the interactions to determine a sentiment score for different types of interactions that make up the path of interactions (0014); the components 106-108 and 202-210 can comprise one or more instructions stored on a non-transitory computer readable storage medium that are executable by a processor of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the analytics system 104 cause computing device(s) to perform the methods described herein (0045; see also 0125-0126, 0133, Fig. 6); Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory (0124, 0133, Fig. 6)]
	(claims 1, 9, and 17):
during a first training phase, training a first model, wherein training the first model uses: text of a given interaction processed into vectors, survey information, and 
metadata associated with the given interaction, 
	[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064); analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text, survey results (0108; see also 0120, 0121)] George does not appear to explicitly recite the use of vectors.
the training such that the first model predicts an initial estimated customer satisfaction score for the given interaction; 
	[the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0040; see also 0063)] The Examiner interprets a sentiment score as corresponding to an initial customer satisfaction score.
during a second training phase, training a second [model or algorithm], 
[Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model (0064); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064)]] The Examiner notes, while George discloses using training data to generate a plurality of algorithms, George only explicitly teaches using training data to generate a single machine learning model and calculate a sentiment score. Additional prior art will be introduced to address the limitations in the context of training a second model based on the initial training data and score output from the first model.
	Regarding:
wherein training the second [model or algorithm] uses: text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, and an initial estimated customer satisfaction score for an immediately preceding interaction, the score produced by the first model, the training such that the second model predicts a refined estimated customer satisfaction score for the given interaction; and 
The disclosure of George as related to the substantially similar limitations associated with training the first model and predicting an initial estimated customer satisfaction score for the given interaction applies here, as well. George further discloses:
[the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined (0064); generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064, Fig. 4); identify a variety of attributes including, for example, text associated with an interaction, survey results, detected user inputs, sequences of user inputs, duration of the interaction, duration between interactions, subsequent and/or previous interactions, etc. (0120; see also 0037, 0052); the journey mapping system generates a visualization of the interaction path and associated ranges of sentiment scores (0019); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064)] while George discloses using training data to generate a plurality of algorithms and discloses refining the model and algorithms over time, George only explicitly teaches using training data to generate a single machine learning model [to calculate a sentiment score and refine the model over time]. Additional prior art will be introduced to address the limitations in the context of training a second model based on the initial training data and score output from the first model.
during an inference phase: given a chain of interactions and associated metadata of each interaction, computing an initial estimated customer satisfaction score for each interaction in the chain of interactions using the first model; 
In addition to the disclosure above, George further discloses:
[the journey mapping system determines the sentiment score for different interactions based on a combination of different attributes for different types of interactions (0016); the journey mapping system has determined a sentiment score for each of the interaction-types that make up the interaction path (0018; see also 0019, 0043)] 
beginning with a second interaction in the given chain of interactions and associated metadata of each interaction, computing a refined estimated customer satisfaction score for each interaction in the chain of interactions […]; APPLICANT(S): BEN ELIEZER, Lior et al.
[determines sentiment scores for subsequently tracked interactions (0064); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064)] As discussed above, George only explicitly teaches using training data to generate a single machine learning model. Additional prior art will be introduced to address the limitations in the context of a second model.
combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and outputting the combined customer satisfaction score.  
[the sentiment manager 206 may aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction... because the identified negative attributes (e.g., attributes associated with negative sentiment values) exceed a number of positive attributes, the sentiment manager 206 may determine an overall negative sentiment score for the live chat interaction (0060); determine a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat (0059); Upon receiving the presentation data, the presentation application 118 causes the client device 116 to display or otherwise present the presentation to the user 120 including a visualization of the interaction path and a visualization of sentiment scores associated with interactions that make up the interaction path (0043)] The disclosure describes aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a live chat (i.e., aggregating sentiment scores to determine a cumulative sentiment score) for a live chat. While the disclosure as related to determining a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat suggests that the live chat comprises multiple interactions (i.e., a live chat comprising a chain of interactions), and while George further discloses determining a net negative sentiment value based on a preceding interaction (or series of interactions) (0059), additional prior art will be introduced to more explicitly address the limitations with respect to combining scores of each interaction into a combined score for a chain of interactions.
In summary, George teaches a journey mapping system that identifies and analyzes attributes (e.g., behavioral and descriptive data signals) of the interactions to determine a sentiment score for different types of interactions that make up the path of interactions (0014). Using the training data, the journey mapping system generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064) [i.e., the first training phase trains a machine learning model and one or more algorithms, and, over time, the machine learning model and the one or more algorithms may be refined]. While a refined model may be interpreted as a different model from the first model, and refining the model and algorithms over time to reflect additional information about correlations between identified attributes and user sentiment may arguably be interpreted as training a second model during a second training phase, the Examiner notes George does not explicitly recite the use of vectors, a second model, and training a second model.
Additionally, as discussed above, while George discloses aggregating sentiment values for the different attributes to determine a cumulative sentiment score associated with a single interaction, not for a chain of interactions (0060), and further discloses determining a net negative sentiment value based on a preceding interaction (or series of interactions) (0059), additional prior art will be introduced to address the limitations in the context of training a second model based on the initial training data and score output from the first model, combining scores of each interaction into a combined score for a chain of interactions.
Silberman – which is directed to multi-stage machine-learning models to control path-dependent processes – discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed or is being more explicitly addressed):
during a first training phase, training a first model, 
[obtaining, with one or more processors, a first training dataset, wherein: the first training dataset comprises a plurality of subject-entity records, the subject-entity records each describe a different subject entity, each subject entity is a different member of a first population of entities that have interacted over time with an actor entity, each subject-entity record describes attributes of a respective subject entity among the first population, each subject-entity record describes a time-series of events involving a respective subject entity among the first population, the events are distinct from the attributes, at least some of the events are action events that are caused by the actor entity, and at least some of the events are subject responses that are caused by a respective subject entity among the first population; training, with one or more processors, a first machine-learning model on the first training dataset by adjusting parameters of the first machine-learning model to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events in the time-series and given attributes of subject entities among the first population (c1 48 – c2 2; see also claim 1)
wherein training the first model uses: text of a given interaction processed into vectors, survey information, and metadata associated with the given interaction, the training such that the first model predicts an initial estimated customer satisfaction score for the given interaction; 
	[this training set may be input into the induced-segmentation model trainer 34 shown in FIG. 1 to train an induced-segmentation model (c15 32-34); events may be arranged in an ontology or a hierarchical taxonomy (c7 40-42); In some embodiments, the induced-segmentation model 36 may be an unsupervised machine learning model, for instance in cases in which the permutations of candidate actions in the repository 20 are relatively large. Some embodiments may apply a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space (relative to that of the space of candidate actions). Some embodiments may learn structure from the set of labeled responses, for instance by clustering the outputs of the train subject-behavior model (c17 1-10; see also claim 1, claim 14); some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof (c15 57-61)]
	during a second training phase, training a second model, wherein training the second model uses: text of a given interaction and metadata associated with the given interaction, processed text and associated metadata of an immediately preceding interaction in a given chain of interactions, and one or more features of the chain of interactions, and an initial estimated customer satisfaction score for an immediately preceding interaction, the score produced by the first model, the training such that the second model predicts a refined estimated customer satisfaction score for the given interaction; 
[the net-response controller 12 may train a first model based on the subject-entity records, and that first model may be used by the net-response controller 12 to generate a virtual training set that includes predicted responses to candidate actions. The virtual training set may then be used by the net-response controller 12 to train a second model (c8 8-20; see also c2 6-31,claim 1, claim 14, claim 22); some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof (c15 57-61); some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events…the model outputs these likelihood-scores given (e.g., responsive to input of) both a sequence of events experienced by that subject-entity (e.g., robot, human, or datacenter) in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (c3 21-39; see also c4 3-21, c7 17-42)]
To provide additional context to the disclosure of Silberman as related to the field of customer-relationship management and applying machine learning models to a timeseries of events to determine scores associated with the events, Silberman also discloses: records describing histories of events experienced or potentially experienced by subjects are stored in the subject-entity record repository 14 in subject-entity records (c6 lines 59-62); the attributes may include attributes of people... the attributes may include attributes of a datacenter (c7 lines 1-12); the subject entity records may include a timeseries of events experienced by the corresponding subject entity, such as person, robot, or datacenter in the context of a customer-relationship management (CRM) system (see c6 lines 10-23); the model outputs these likelihood-scores given…both a sequence of events experienced by that subject-entity…in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (c3 33-39); events may be associated with a confidence score indicative of a confidence that the event occurred or was experienced by the respective subject entity (c7 lines 30-33); In some embodiments, an intermediary computer system may select an action based upon these scores (c10 1-12)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between George and Silberman is Silberman discloses: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to provide a model trained on historical sequences of events (Silberman c3 23-24), account for a subject-entity's tendency to change over time, often in a path-dependent manner, predict whether a given act will influence a subject to behave in a desired manner, and apply optimal types of interventions to aid the effectiveness of the process (Silberman c1 32-41, c3 21-24).
	Zhou – which is directed to estimating customer satisfaction – discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed or is being more explicitly addressed): 
combining the refined estimated customer satisfaction score of each interaction into a combined customer satisfaction score for the given chain of interactions; and outputting the combined customer satisfaction score.  
	[methods, systems, and programming for estimating customer satisfaction associated with a customer (0005); The system comprises an event-based time series generator, an event-based customer satisfaction score estimator, a significant event determiner, and a customer-based satisfaction estimator… The customer-based satisfaction estimator is configured to compute an aggregated measure indicative of a degree of satisfaction of the customer based on individual measures associated with the number of events (0007; see also 0006, 0009, 0030-0036, 0045, 0051, 0058, 0061-0064, claim 14); Based on the event-based customer satisfactions and the significant event configuration 305, the customer-based satisfaction estimator 308 may generate the aggregated customer satisfaction for the customer to represent the customer's current satisfaction regarding the service (0062; see also 0078); Based on the three event-based customer satisfactions Sa, Sb, and Sc and the corresponding weights or coefficients, the customer-based satisfaction estimator 308 may generate an aggregated customer satisfaction S (0063); the display of content items and search results is made by the GPU 1504 in conjunction with the display 1506 (0108, Fig. 15)] As described by Zhou, the event-based customer satisfaction scores are aggregated into a customer-based satisfaction score.
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Silberman and Zhou is that Zhou teaches aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display (as taught by Zhou) and the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to provide an assessment of customer satisfaction on an on-going basis (Zhou 0003) and understand customer satisfaction in a continuous manner or in a predictive manner so that any issue or concern can be addressed before it causes long-term dissatisfaction and/or churning (Zhou 0003).

Regarding claims 4, 12, and 20, the combination of George, Silberman, and Zhou teaches the limitations of claims 1, 9, and 17.
	George further discloses:
	wherein an interaction comprises at least one of a voice recording, an e-mail, and a messaging chat.  
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text (0108; see also 0039, 0051, 0052, 0053, 0055, 0060, 0061, 0108); phone calls, emails (0001, 0037, 0047)]

	Regarding claims 5 and 13, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	George further discloses:
	wherein the associated survey information comprises a survey score provided by a customer who was a party to the given interaction.  
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text, survey results (0108; see also 0120, 0121)]
	
Claims 2, 3, 6, 10, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, in view of Zhou, U.S. Patent Application Publication 20160132892, and further in view of Liu, U.S. Patent Application Publication 20190325081.
	Regarding claims 2, 10, and 18, the combination of George, Silberman, and Zhou teaches the limitations of claims 1, 9, and 17
	George further discloses:
	wherein the first training phase comprises: collecting by the processor a plurality of interactions, wherein each of the plurality of interactions comprises associated survey information; 
	[The analytics engine 106 additionally detects and collects information about subsequent interactions (e.g., registering an account, subscribing to receive emails, asking a question, taking a survey, etc.) and stores the interaction information on the analytics database (0037); The journey mapping system 108 can similarly provide assets including, for example, videos, emails, logs of user interactions, screen shots, survey results, or other analytics data (or identified attributes) associated with each of the interactions along the interaction path (0090); call center or help desk-based interactions (0074); interactions may occur over video, a mobile app, a help desk, or via a website (0089); in one or more embodiments, an attribute refers to text, survey results, identified key words or phrases, detected user inputs, or other descriptive or behavioral signal (e.g., based on various types of analytical data) associated with a given interaction that may be used to determine a sentiment of the user involved with the interaction (0026)]
	preprocessing by the processor text of each of the plurality of interactions; [extracting by the processor a plurality of metadata features from each of the plurality of interactions]
	[determine the sentiment of an interaction utilizing natural language processing. For example, the sentiment manager 206 can utilize natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains (0056); in one or more embodiments, an attribute refers to text, survey results, identified key words or phrases, detected user inputs, or other descriptive or behavioral signal (e.g., based on various types of analytical data) associated with a given interaction that may be used to determine a sentiment of the user involved with the interaction (0026)] 
	extracting by the processor a plurality of metadata features from each of the plurality of interactions; and 
	[analyzing the analytics data to identify attribute includes, for each of the plurality of online user interactions, identifying one or more of social customer relationship management text, live chat text, survey results, a length of an online user interaction, a time between the online user interaction and a previous online user interaction, a time between the online user interaction and a subsequent online user interaction, an identifier of a previous online user interaction, and an identifier of a subsequent online user interaction (0108); social customer relationship management (CRM) text, live chat text, survey ratings, interaction length, visit length (e.g., length of time spent visiting a website), length of time viewing an advertisement, length of time between receiving an advertisement and clicking the advertisement, repeat video views, time between interactions, whether an interaction eventually results in a conversation event and/or whether the user associated with the interaction eventually fulfills a target metric (0051; see also 0039, 0055, 0090, 0108)]
	training by the processor the first model based on the text, metadata, and survey information of each of the plurality of interactions.  
	[the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined. In addition, the training data can include information associated with whether an interaction ultimately resulted in a conversion or other target metric. Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064)]
	The combination of George, Silberman, and Zhou does not appear to explicitly recite converting non-text interactions into text.
	However, Liu – which is directed to intent identification for agent matching by assistance systems – discloses:
	[customers and potential customers can follow a customer journey including a number of instances of communication with a respective company prior to making a purchase, receiving a product, or otherwise engaging with the company in a meaningful way (0001); Marketers, companies, and product providers often desire to understand the journey that customers follow leading up to a purchase (e.g., the customer journey). (0002)
	converting by the processor any non-text interactions of the plurality of interactions into text;
	[If the user input is based on an audio modality (e.g., the user may speak to the assistant application 136 or send a video including speech to the assistant application 136), the assistant system 140 may process it using an audio speech recognition (ASR) module 210 to convert the user input into text. If the user input is based on an image or video modality, the assistant system 140 may process it using optical character recognition techniques within the messaging platform 205 to convert the user input into text (0038)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Liu teaches intent identification for agent matching by assistance systems. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Liu and the combination of George, Silberman, and Zhou is that Liu teaches converting non-text interactions into text. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting non-text interactions into text (as taught by Liu), the features of aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display (as taught by Zhou), and the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to enable the user to interact with it with multi-modal user input (such as voice, text, image, video) in stateful and multi-turn conversations to get assistance (Liu 0006), may use dialog management techniques to manage and forward the conversation flow with the user (Liu 0006), determine the most suitable agent for handling a user request (Liu 0007), and provide information or services on behalf of a user based on a combination of user input, location awareness, and the ability to access information from a variety of online sources (Liu 0003).

	Regarding claims 3, 11, and 19, the combination of George, Silberman, Zhou, and Liu teaches the limitations of claims 2, 10, and 18.
	George further discloses:
	wherein the second training phase comprises: for the same plurality of interactions, as well as an immediately preceding interaction of each of the plurality of interactions in a given chain of interactions: 
	converting by the processor any non-text interactions into text; 
	preprocessing by the processor text of each of the plurality of interactions and immediately preceding interactions; 
	extracting by the processor a plurality of metadata features from each of the plurality of interactions and immediately preceding interactions; 
	applying by the processor the first model to each of the plurality of interactions and immediately preceding interactions; 
	The limitations in bold, above, are substantially similar to the limitations of claim 2 of, converting by the processor any non-text interactions of the plurality of interactions into text; preprocessing by the processor text of each of the plurality of interactions. The limitations above effectively incorporate the substantially similar limitation of claims 2, 10, and 18 as related to converting any non-text interactions into text to substantially similar limitations of claim 1. The combination of George, Silberman, Zhou, and Liu teaches the limitations of claim 2.
	generating by the processor an interim estimated customer satisfaction score for each of the plurality of interactions and immediately preceding interactions; and 
	[The analytics engine 106 additionally detects and collects information about subsequent interactions (e.g., registering an account, subscribing to receive emails, asking a question, taking a survey, etc.) and stores the interaction information on the analytics database (0037; see also 0026, 0090); the journey mapping system 108 identifies attributes about different interactions including, but not limited to, social customer relationship management text, live chat text, survey ratings (0039; see also 0051)] The Examiner interprets a survey rating as a survey score. As such, George teaches detecting and collecting survey results for each interaction, wherein the survey results comprise a survey rating (i.e., a survey score) for each interaction. The Examiner notes the specification describes an exemplary embodiment wherein the second model receives the interim estimated customer satisfaction score as input (0062). As such, the survey rating for each interaction is not a score generated by the model, but interaction data comprising a survey rating (i.e., an interim score) used as data to train the model.
	training by the processor the second model based on one or more features of the chain of interactions, and the interim estimated customer satisfaction score for each of the plurality of interactions and immediately preceding interactions.  
	[the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined. In addition, the training data can include information associated with whether an interaction ultimately resulted in a conversion or other target metric. Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions (0064)] As described by George, the survey rating for each interaction is not a score generated by the model, but interaction data comprising a survey rating (i.e., an interim score) used as data to train the model.	
	
	Regarding claims 6 and 14, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	Silberman further discloses:
	wherein preprocessing comprises transforming by the processor at least one of one or more words and one or more phrases from the text of a given interaction 21Attorney Docket No.: P- 589620-US into one or more word embedding vectors, 
	[the induced-segmentation model 36 may be an unsupervised machine learning model, for instance in cases in which the permutations of candidate actions in the repository 20 are relatively large. Some embodiments may apply a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space (relative to that of the space of candidate actions). Some embodiments may learn structure from the set of labeled responses, for instance by clustering the outputs of the train subject-behavior model 28. In some embodiments, the clustering may be a density-based clustering, such as DB-SCAN, performed within a vector space having dimensions corresponding to candidate actions in designated sequence positions and the labeled result... Such models may be applied by mapping a input in the stream 16 (of FIG. 1) to one of the clusters (e.g., that with a closest centroid, that with a smallest cosine distance, that with a closest Euclidian, Levenshtein or Minkowski distance, or that within which the input vector falls within a convex hull) and, then, select a candidate action from among those applied to other data points within the cluster (col. 17 1-24)] The Examiner notes the disclosure of Silberman is substantially similar to the exemplary embodiment described by the instant specification, wherein, “the processor may train one or more word embeddings using existing tools such as: word2vec, GloVe, fastText, GenSim and others. Word embedding, as understood herein, is the collective name for a set of language modeling and feature learning techniques in natural language processing (NLP) in which words or phrases from a given vocabulary are mapped to vectors of real numbers,” (see instant specification at 0047). The Examiner notes Silberman, like the instant specification, is simply referencing the use of tools common to one of ordinary skill in the art.
	the second machine learning model is an unsupervised model configured to translate inputs into a vector representation that maps to a candidate action (claim 14)
	using one or more pre-trained in-domain embeddings.  
	The combination of George, Silberman, and Zhou does not explicitly teach using one or more pre-trained in-domain embeddings.
	However, Liu – which is directed to intent identification for agent matching by assistance systems – discloses:
	wherein preprocessing comprises transforming by the processor at least one of one or more words and one or more phrases from the text of a given interaction 21Attorney Docket No.: P- 589620-US into one or more word embedding vectors, using one or more pre-trained in-domain embeddings.  
	[the machine-learning model may be based on support vector machines (SVM) (0048); The intent classifier may then calculate probabilities of each word being associated with different predefined slots based on a vector comparison between the vector representing the word and the vectors representing different predefined slots (0053); The user request may be associated with one or more domains. In particular embodiments, the assistant system may parse, by a natural-language understanding module, the user request to identify one or more semantic-intents and one or more slots. The one or more semantic-intents may be associated with the one or more domains (0008); The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220... An intent may be an element in a pre-defined taxonomy of semantic intentions, which may indicate a purpose of a user interacting with the assistant system 140... Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner (0039; see also 0040); each of the first-party agents 250 or third-party agents 255 may be designated for a particular domain. As an example and not by way of limitation, the domain may comprise weather, transportation, music, etc. In particular embodiments, the assistant system 140 may use a plurality of agents collaboratively to respond to a user input (0043); The semantic information aggregator 230 may further conduct global word embedding, domain-specific embedding, and/or dynamic embedding based on the contextual information (0054; see also 0056, 0064)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Liu teaches intent identification for agent matching by assistance systems. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Liu and the combination of George, Silberman, and Zhou is that Liu teaches using one or more pre-trained in-domain embeddings. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting non-text interactions into text (as taught by Liu), the features of aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display (as taught by Zhou), and the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to enable the user to interact with it with multi-modal user input (such as voice, text, image, video) in stateful and multi-turn conversations to get assistance (Liu 0006), may use dialog management techniques to manage and forward the conversation flow with the user (Liu 0006), determine the most suitable agent for handling a user request (Liu 0007), and provide information or services on behalf of a user based on a combination of user input, location awareness, and the ability to access information from a variety of online sources (Liu 0003).

Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Silberman, U.S. Patent 10402723, in view of Zhou, U.S. Patent Application Publication 20160132892, and further in view of Wu, U.S. Patent Application Publication 20190164082.
	Regarding claims 7 and 15, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	Silberman further discloses:
	[In some embodiments, some or all of these services may be replicated, for instance, behind load balancers, to afford a relatively scalable architecture, in some cases, with elastic scaling that automatically spins up or down new instances based on load (col. 5 lines 22-26, col. 6 2-5)
	The combination of George, Silberman, and Zhou does not teach a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN).  
	However, Wu – which is directed to utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution – discloses:
	wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN.  
	[the composite utility score distribution system 106 utilizes a machine learning model to provide digital content when implementing a digital content campaign. As used herein, a "machine learning model" refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network or deep learning), decision tree, association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model, principal component analysis, or a combination thereof (0054); Networking system 1402 may also include suitable components such as network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof (0204)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Wu teaches utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Wu and the combination of George, Silberman, and Zhou is that Wu teaches wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a Convolutional Neural Network architecture (CNN), a Deep Neural Network architecture (DNN), and load balancers (as taught by Wu), the features of aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display (as taught by Zhou), and the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to train a machine learning model based on the composite utility values and provide targeted digital content to computing devices of new users utilizing the trained machine learning model (Wu 0005), utilize a machine learning model and composite utility scores from multiple event categories to improve digital content distribution (Wu 0005), generate composite utility scores for individual users by applying a significance (e.g., a weighting value) to a variety of different event categories and corresponding events performed by the individual users (Wu 0005), and utilize composite utility scores either in real-time delivery optimization or targeting optimization (0006). 

	Regarding claims 8 and 16, the combination of George, Silberman, and Zhou teaches the limitations of claims 1 and 9.
	The combination of George, Silberman, and Zhou does not teach a Convolutional Neural Network architecture (CNN) and regression model.  
	However, Wu – which is directed to utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution – discloses:
	wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) for text processing followed by a regression model, and wherein the regression model outputs the estimated customer satisfaction score based on an output of the CNN and the metadata of the given interaction.  
	[the composite utility score distribution system 106 utilizes a machine learning model to provide digital content when implementing a digital content campaign. As used herein, a "machine learning model" refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network or deep learning), decision tree, association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model, principal component analysis, or a combination thereof (0054)]
	George teaches dynamic sentiment-based mapping of user journeys. Silberman teaches multi-stage machine-learning models to control path-dependent processes. Zhou teaches estimating customer satisfaction. Wu teaches utilizing machine learning and composite utility scores from multiple event categories to improve digital content distribution. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Wu and the combination of George, Silberman, and Zhou is that Wu teaches wherein one or more of the first model and the second model comprises a Convolutional Neural Network architecture (CNN) and a Deep Neural Network architecture (DNN), and wherein the CNN and the DNN are load-balanced with an auxiliary output of the CNN. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a Convolutional Neural Network architecture (CNN), a Deep Neural Network architecture (DNN), and load balancers (as taught by Wu), the features of aggregating event-based customer satisfaction scores into a customer-based satisfaction score and the display of content items and search results by the GPU in conjunction with the display (as taught by Zhou), and the features of: a training set be input into the induced-segmentation model trainer to train an induced-segmentation model; events may be arranged in an ontology or a hierarchical taxonomy; applying a word2vec approach in which sequences of candidate actions are mapped to vectors in a reduced dimensional space; some embodiments may output a vector with dimensions corresponding to each of the candidate actions and scalar values indicative of a value or other indication of responsiveness or desirability of one or the candidate actions or sequences thereof; the net-response controller may train a first model based on the subject-entity records, and that first model may be used by the net-response controller to generate a virtual training set that includes predicted responses to candidate actions; the virtual training set may then be used by the net-response controller to train a second model; some embodiments account for subject-entity path-dependency on an individualized basis with a model trained on historical sequences of events; the model outputs these likelihood-scores given both a sequence of events experienced by that subject-entity in the past and a candidate virtual sequence of actions that includes one or more candidate interventions to be applied in the future (as taught by Silberman) with the system of dynamic sentiment-based mapping of user journeys (as taught by George) to to train a machine learning model based on the composite utility values and provide targeted digital content to computing devices of new users utilizing the trained machine learning model (Wu 0005), utilize a machine learning model and composite utility scores from multiple event categories to improve digital content distribution (Wu 0005), generate composite utility scores for individual users by applying a significance (e.g., a weighting value) to a variety of different event categories and corresponding events performed by the individual users (Wu 0005), and utilize composite utility scores either in real-time delivery optimization or targeting optimization (0006). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
Jonathan Oheix, Detecting bad customer reviews with NLP, https://towardsdatascience.com/detecting-bad-customer-reviews-with-nlp-d8b36134dc7e, Dec. 18, 2018
SAP SE – Investor Relations, 2015 Annual Report – Reimagine Your Business, SAP SE, https://www.sap.com/docs/download/investors/2015/sap-2015-annual-report.pdf, 2016
Anil Bandhakavi, Domain-specific Lexicon Generation for Emotion Detection from Text, Robert Gordon University, PhD thesis, January, 2018
Maher Itani, Sentiment analysis and resources for informal Arabic text on social media, Sheffield Hallam University, http://shura.shu.ac.uk/23402/, August 2018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689